



COURT OF APPEAL FOR ONTARIO

CITATION: Outaouais Synergest Inc. v. Lang Michener
    LLP, 2013 ONCA 526

DATE: 20130826

DOCKET: C53648

Blair, Rouleau and Pepall JJ.A.

BETWEEN

Outaouais Synergest Inc.

Respondent

(Plaintiff)

and

Lang Michener LLP

Appellant

(Defendant)

and

Douglas Keenan and
    Harold Keenan

Respondents

(Defendants)

Eric R. Williams and Kristopher L. Dixon, for the
    appellant

Tara M. Sweeney for the respondent, Outaouais Synergest
    Inc.

Rolland E. Hedges, for the respondent, Douglas Keenan

Harold Keenan in person

Heard: February 12, 2013

On appeal from the judgment of Justice Martin S. James of
    the Superior Court of Justice, dated March 23, 2011, with reasons reported at
    2011 ONSC 637, 4 R.P.R. (5th) 102.

R.A. Blair J.A.
:

OVERVIEW

[1]

The appellant law firm was retained to act as solicitors for Outaouais
    Synergest Inc. on the purchase of some vacant commercial land from the
    respondents, Harold and Douglas Keenan. The price was $850,000. To its
    considerable surprise, following closing, Outaouais discovered that the City of
    Ottawa was demanding it pay an additional $433,466.60 before it could have road
    access to the property in order to carry on the commercial endeavour it had planned
    for the site.

[2]

The additional payment (subsequently negotiated downwards to
    approximately $240,000) was required to obtain the release of a 0.3 metre
    reserve in favour of the municipality that bordered three sides of the
    purchased property. The reserve was subject to a cost recovery clause in an
    agreement between the Keenans and the municipality entered into several years
    earlier. The cost recovery clause related to the municipalitys cost of
    completing a road project, which was intended to make the lands in the area 
    including the Keenan lands  more suitable for development.

[3]

The agreement between the Keenans and the municipality, which included
    the cost recovery clause, was not registered on title and was not disclosed by
    the vendor to the purchaser.

[4]

This action ensued. The trial judge found the appellant law firm liable
    for negligence in its representation of Outaouais during the transaction and
    awarded damages in the amount of approximately $290,000 (inclusive of
    pre-judgment interest). He dismissed the appellants cross-claim seeking
    contribution and indemnity from the Keenans. The claims against Douglas Keenan
    were dismissed altogether. Douglas Keenan had very little involvement with the
    transaction except for signing the documents as owner of a small portion of the
    lands that were sold. Judgment was awarded against Harold Keenan in relation to
    an environmental clean-up claim; that portion of the judgment is not under
    appeal.

[5]

Lang Michener appeals the finding of negligence against it and, in the
    alternative, appeals the dismissal of its cross-claim for contribution and
    indemnity against the defendant, Harold Keenan.

[6]

For the reasons that follow I would dismiss the appeal with respect to
    both the finding of negligence against the appellant and the dismissal of the
    cross-claim.

FACTS

[7]

Here, in a nutshell, is what happened.

The Underlying Transaction Between the Keenans and the
    Municipality

[8]

The lands in question had been part of the Keenan family farm for over
    100 years. As the trial judge noted, the farm was located in what had once been
    a large agricultural community south of the City of Ottawa.

[9]

By the 1990s, however, the farm was surrounded by urban crawl in
    various forms and had become a property that was ripe for development.
    Following the death of their father, Harold and Douglas Keenan had the farm
    split between them, a process that was completed when their fathers estate
    conveyed the severed farm property to the brothers as separate portions on a
    reference plan. Harold owned the bulk of the lands subsequently sold to
    Outaouais. Douglas owned the other portion of the divided property and a very
    small part of the lands included in the sale.

[10]

In
    1999 the march of urban development led the municipality  then, the City of
    Gloucester, now amalgamated with the City of Ottawa  to propose the extension
    and re-alignment of certain roads around the Keenan lands to support future
    development in the area. The road project included constructing a road running
    north and south through the middle of the Keenan lands.

[11]

To
    facilitate the road project, the Keenans sold some of their lands to the
    municipality. Since the new road construction would enhance the development
    potential of the Keenans remaining lands, the municipality took the position
    that the Keenans should pay a portion of the construction costs by accepting a
    reduced price for the lands sold to the municipality.

[12]

After
    lengthy negotiations, the Keenans and the municipality arrived at an agreement
    dated June 1, 1999 (the 1999 Agreement). The municipality would pay for the
    construction of the road initially but would recover a portion of its costs
    from subsequent owners of the Keenan lands. At the same time, the Keenans
    agreed to defer payment of part of the price to be paid by the municipality for
    purchasing the lands needed for the road project, and that amount, too, would
    be paid by subsequent owners of the lands owned by the Keenans.

[13]

The
    deferred payment mechanism was implemented by creating 0.3 metre reserves along
    the boundaries of the Keenan lands. The 0.3 metre reserves would be owned by
    the municipality. The agreement included the following provision in Article
    6.1, titled Reserves and Cost Recoveries, which is central to the issues here
    (the cost recovery clause):

The Keenans acknowledge that the Lands include allowances for
    reserves along their boundaries and that the City intends to maintain ownership
    of these reserves or portions thereof as a means of effecting cost recoveries
    for that part of the Citys actual costs in completing the Project
[1]
attributable to
    the Keenans lands from subsequent owners of all or portions of the Keenans
    lands adjacent to the [lands conveyed] who may wish to have access to the road
    to be constructed on the [lands to be conveyed]. The Keenans acknowledge that
    the amount which the City intends to collect back from such subsequent owners
    is equal to one third of the Citys actual costs in completing the Project plus
    Fifty Thousand ($50,000) Dollars.

[14]

The
    $50,000 represented the deferred part of the purchase price. Articles 6.2 and
    6.3 of the 1999 Agreement outlined the manner in which that amount would be
    paid (either wholly or as a proportionate share of collect backs received).

[15]

In
    summary, the mechanism created by the parties to accomplish their goal was the
    establishment of 0.3 metre reserves owned by the municipality and abutting the
    lands owned by the Keenans, coupled with the cost recovery clause referred to
    above. The existence of the reserves meant that a purchaser requiring access to
    and from the municipal road and municipal services benefitting the purchased
    property would require the release of the reserves by the municipality through
    the dedication of the reserves as a public road.

[16]

The
    agreement further provided in Article 6.5 that the lands conveyed to the
    municipality for the 0.3 metre reserves may contain a restrictive covenant indicating
    that the 0.3 metre reserves will not be dedicated as a public road until the
    municipality has collected from the owner of the adjacent lands a proportionate
    share of the costs incurred in connection with the road project attributable to
    the Keenan lands.

[17]

A
    restrictive covenant was contained in the transfers of the lands that the
    Keenans conveyed to the municipality for the roads and the 0.3 metre reserves.
    The restrictive covenant in the transfers to the municipality states:

Restrictive Covenant

The [municipality] covenants with the [Keenans] that no part of
    the lands [the 0.3 metre reserves] shall be dedicated as a public road until
    such time as the [municipality] has collected from the owners of the lands
    adjacent to such part a proportionate share of [the municipalitys] costs
    incurred in connection with [the road project].

[18]

The
    cost recovery agreement was not registered against either the above lands
    acquired by the municipality or the Keenan lands.

The Keenan/Outaouais Transaction

[19]

Dominic
    Monaco and Marc Brunelle were looking for vacant land in the south end of
    Ottawa on which they could construct a new building for the operation of their
    wholesale automotive parts business, Regional Automotive Warehousing Ltd. They
    found, and liked, that portion of the Keenan lands owned primarily by Harold
    Keenan. Outaouais was incorporated to hold title to the property.

The
Dramatis Personnae

[20]

Brunelle
    appears to have been in charge of the purchase negotiations on behalf of
    Regional and Outaouais. He retained the Ottawa office of Lang Michener to act
    for the purchaser. The partners involved  Pierre Richard and Charles Saikaley
     had acted for Brunelle before. Saikaley was an experienced real estate
    solicitor. Brunelle also retained a real estate agent, John Seccombe of Royal
    Lepage Realty.

[21]

Harold
    Keenan was a farmer and businessman who, himself, had some experience as a land
    developer. He had been a municipal councillor for the City of Gloucester and a
    member of its Planning Committee for a number of years at an earlier time. He
    hired Gordon Taylor, also of Royal Lepage, as his realtor (Taylor died before
    trial), and retained Harold McNeely as his lawyer for the transaction (McNeely
    had acted for Harold Keenan on previous occasions.)

[22]

Douglas
    Keenan was the owner of the other half of the Keenan lands  located to the
    west of the new municipal road  and of a small corner of the lands to be
    conveyed to Outaouais. He played no part in the negotiations.

The
    Negotiations

[23]

There
    were extensive and lengthy negotiations  the offer lapsed at one point, only
    to be renewed shortly thereafter  before the transaction finally closed on
    June 27, 2003.

[24]

Much
    of the parties energy was directed towards dealing with environmental problems
    arising out of the former farming operations, particularly in the area of the
    outbuildings where the farm machinery had been kept and maintained, where some
    fill had been applied, and where an underground fuel storage tank was located.
    The environmental concerns, and the way in which they were or were not dealt
    with, were very live issues at trial. As noted above, however, the trial
    judges decision on those issues is not the subject of appeal.

[25]

On
    the issue that is the subject of this appeal  the existence of the cost
    recovery clause (sometimes referred to as the collect-back clause)  there were
    no direct negotiations. It may well be that the parties focus on the
    environmental issues during the negotiations deflected their full attention
    from access problems flowing from the 0.3 metre reserve.

[26]

Neither
    Brunelle nor Lang Michener was ever told specifically about the existence of
    the June 1, 1999 Agreement or the cost recovery clause. This in spite of the
    fact that McNeely had the agreement on his desk, had discussed it with Harold
    Keenan, and had recommended to Keenan that it be disclosed. Harold Keenan testified
    to the effect that the obligation to pay cost recoveries for the road was
    disclosed in an amendment to the Agreement of Purchase and Sale that I will
    describe shortly.

[27]

Brunelles
    evidence was clear that, had he known of the 1999 Agreement and its financial
    implications, Outaouais would not have closed.

[28]

Let
    me turn now to a brief review of the documentation that was available to the
    purchaser and its solicitors and the relevant exchanges between the vendor,
    Harold Keenan, and purchaser prior to closing.

[29]

Saikaley
    conducted a search of title shortly before closing. The search did not reveal
    the existence of the 1999 Agreement because it had not been registered on
    title. The trial judge commented, at para. 29, that the agreement should have
    been registered against the lands conveyed to the municipality, but that
    surprisingly no one saw fit to register it.

[30]

The
    search report prepared for Saikaley did reveal the existence of the 0.3 metre
    reserve in favour of the municipality, however, as well as the existence of the
    restrictive covenant referred to above. Indeed, a copy of that restrictive
    covenant was contained in the search report (Saikaley did not read it). The
    restrictive covenant made it clear that the municipality would not lift the
    reserve abutting the property that Outaouais intended to purchase until the
    municipality collected from the owners of [the Keenan lands] a proportionate
    share of [the municipalitys] costs incurred in connection with [the road
    project]. This is a pointed reference to the cost recovery mechanism found in
    the 1999 Agreement.

[31]

Following
    a discussion between Harold Keenan and his lawyer, McNeely, a paragraph was
    added to clause 7 of Schedule A of the Agreement of Purchase and Sale (the
    Amendment). The Amendment provided that:

The Purchaser shall be responsible to satisfy all municipal
    development charges for the property
including all costs recovered to the
    City of Ottawa to its .3 metre reserve
. [Emphasis added]

[32]

Clause
    1 of Schedule A also provided that the Agreement of Purchase and Sale was
    conditional:

Upon the Purchaser, at its own expense, satisfying itself with
    regard to   ingress and egress to the property for the use intended

[33]

Harold
    Keenan testified that the Amendment was intended to notify the purchaser of the
    charges to the one-foot (0.3 metre) reserve for the road.    Saikaley agreed
    that he saw this clause before the Agreement of Purchase and Sale was signed.
    He testified that he spoke to Outaouais real estate agent, Seccombe, about it
    and was told the clause referred to payment of the standard administrative fee
    to the municipality to lift the reserve when the site plan obligations had been
    fulfilled (apparently thought to be approximately two hundred dollars). Saikaley
    said that in 26 years of practice he had never seen an unregistered agreement
    by the municipality. He was not concerned about the Amendment because he
    assumed it related to development fees and not to collect back agreements or
    any unregistered agreements. In addition, he testified that Brunelle had agreed
    to undertake any inquiries relating to the development aspects of the property.

[34]

Saikaley
    made no inquiries of the municipality about what all costs recovered to the
    City of Ottawa to its 0.3 metre reserve might involve.

[35]

As
    the closing approached, Saikaley made a number of requisitions including the
    following:

2. A review of the title search seems to indicate access to the
    property is blocked. Access should be via Kenaston Street which was conveyed to
    the City , but this land was not dedicated as a public road by by-law.

REQUIRED: Production and registration of a by-law passed by the
    City of Ottawa dedicating Kenaston Street as a public road.



10. REQUIRED: On or before closing, evidence that there are no
    unregistered liens, rights of way, restrictive covenants, easements,
    restrictions or other encumbrances of any kind affecting this property, and
    that possession has been consistent with registered title.

[36]

The
    response received from McNeely to these two requisitions was as follows:

2. We are in the process of looking into this matter with the
    City of Ottawa and will advise in due course;



10. Please satisfy yourself;

[37]

For
    reasons that are unclear to me, Saikaley took the latter response to mean that
    McNeely was unaware of any unregistered agreements.

[38]

Further
    to McNeelys inquiries with the municipality, he wrote to advise Saikaley:

Our clients have an Agreement with the City of Gloucester
    wherein Algoma Road was to be dedicated as a public road not later than
    December 31, 1999 [pursuant to Article 4.1 of the 1999 Agreement]. We believe
    the City is in breach of this Agreement but that this breach is likely the
    result of falling between the cracks as a result of amalgamation

I enclose a copy of an undertaking which I am prepared to
    provide you on closing and trust this will be satisfactory.

Please note, however, that the .3m reserve will only be
    lifted after your client has satisfied development conditions which include
    costs recovered by the City as a condition to removing the .3m reserve.

[39]

The
    attached undertaking stated:

In consideration of and notwithstanding the closing of this
    transaction, we undertake, on behalf of the Vendor, Harold Keenan, to take the
    steps with the City of Ottawa to have it pass and register a by-law dedicating
    Algoma Road as a public road, it being understood and agreed however between
    the parties, that the said dedication shall not include the .3m reserves along
    Kenaston Street/Algoma Road and the subject property
since such reserves
    shall only be dedicated after [Outaouais] has satisfied the conditions for
    development set by the City of Ottawa, including payment of development fees
    and costs recovered by the City of Ottawa from the Transferee for the .3m
    reserve
(emphasis added).

[40]

Saikaley
    testified that he understood from the emphasized words that the reserves would
    not be dedicated until the purchaser satisfied the development conditions set
    by the municipality, including paying costs such as landscaping, curbing,
    garbage bin enclosure, etc., as well as development charges. He did not view
    these words as indicating that the purchaser would have to pay for the costs
    associated with construction of the road.

THE NEGLIGENCE CLAIM

[41]

I
    begin the discussion of the negligence claim by observing that in considering
    the issue of Lang Micheners negligence, the trial judge applied the proper
    test. A solicitor must perform the services for which he or she has been
    retained in a reasonably competent and diligent manner: see
Folland v.
    Reardon
(2005), 74 O.R. (3d) 688 (C.A.), at paras. 41-43, and
Kalish v.
    Rosenbaum
(2009), 100 O.R. (3d) 169 (S.C.J.), at para. 49. The trial judge
    recognized, on the basis of honourable fair-dealing, why the appellant might
    well take umbrage at the failure of the vendor and his solicitor to disclose
    unambiguously the existence of the cost recovery clause during the
    negotiations. Ultimately, however, he concluded that Saikaley failed in his
    duty to represent the purchaser with the necessary degree of care by thoroughly
    investigating title, including the access issue raised by the 0.3 metre
    reserve.

[42]

In
    my view, there is ample support in the record for the trial judges conclusion
    based primarily on two factors: (i) Saikaleys failure to make any inquiries of
    the municipality concerning its cost recovery requirements for lifting the 0.3
    metre reserve to ensure his clients access to the property; and (ii) his
    failure to ensure that the lines of responsibility as between the law firm and
    the client regarding the legal and the development aspects of the transaction
    were clear.

[43]

Saikaley
    recognized that a 0.3 metre reserve is not something exclusively designed to
    ensure payment of future development charges, but is also a device used to deny
    access to a property. Questions relating to ingress and egress affect whether
    the vendor can convey a good and marketable title and are therefore legal
    issues that fall within the purview of the lawyers responsibilities.

[44]

The
    appellant counters this point by arguing that it was agreed between the law
    firm and Brunelle that Brunelle would attend to all matters relating to the
    development of the property and that the cost recovery issues were matters
    relating to the development of the property. Saikaleys recognition that the
    reserve did not only raise questions about the payment of future development
    charges but also related to access issues belies this distinction, however.

[45]

Legal
    matters relating to title and to ingress and egress are not normally matters
    that are delegated to the client, at least not without a clear delineation of
    responsibilities by the lawyer, and the clients acceptance of those
    responsibilities; the lawyer has a duty to consult with the client on all
    questions of doubt which do not fall within the express or implied discretion
    left to him:
Tiffin Holdings Ltd. v. Millican et al.
(1964), 49
    D.L.R. (2d) 216 (Alta. S.C.), at p. 219. I accept the trial judges
    observation, at para. 123, drawing upon Molloy J.s reasons in
Accurate
    Fasteners Ltd. v. Gray
(2005), 35 R.P.R. (4th) 9 (Ont. S.C.J.), at para.
    11, that while the lawyer is not required to act as a quarterback,
    co-ordinating and directing the activities of the purchasers team, the prudent
    solicitor must explain the clauses that require due diligence inquiries by the
    purchaser and ensure the client understands the consequences of waiving the
    conditions.

[46]

Here,
    the trial judge concluded, on ample evidence, that this process had not
    occurred; that Brunelle, in taking on responsibility for development issues,
    did not appreciate the access implications of the 0.3 metre reserve; and that
    it was Saikaleys obligation to address the access issue with his client, which
    he did not do. Not having established the bright line between the roles of
    solicitor and client that the appellants own expert, Craig Carter, testified
    should exist, Saikaley could not argue that he had transferred to his client
    the due diligence obligation regarding the access issue posed by the 0.3 metre
    reserve. I agree.

[47]

Saikaley
    was not specifically advised of the cost recovery clause in the 1999 Agreement
    between the Keenans and the municipality. He knew about the 0.3 metre reserve,
    however, and recognized that such a reserve could have implications for the access
    of his client to the lands they were purchasing for the purpose they had in
    mind. The obligation assumed by the purchaser in the agreement of purchase and
    sale to confirm access to the property, and the lack of clear delegation of
    this responsibility to the client, left the onus squarely on Saikaley to search
    the abutting lands not merely to determine compliance with the
Planning Act
,
    R.S.O. 1990, c. P.13, but also to confirm if there was legal road access to the
    subject property. Had Saikaley reviewed the search report with this obligation
    in mind, he would have discovered the restrictive covenant on the abutting 0.3
    metre reserve.

[48]

The
    restrictive covenant made it clear that the reserve would not be dedicated as a
    public road until the municipality had collected from the owners of the Keenan
    lands a proportionate share of [the Municipalitys] costs incurred in
    connection with [the road project]. This is not the language of standard
    development charges associated with lifting reserves. Rather, this language
    clearly conveys that the municipality intended to recover a portion of its
    costs of the road project from the owners of the abutting lands as a
    precondition to dedicating the reserve as a public road. Outaouais expert
    testified that a restrictive covenant registered on a 0.3 metre reserve is a
    red flag that should be investigated.

[49]

The
    restrictive covenant is part of the context within which the Amendment must be
    considered. Recall that the Amendment required the purchaser to satisfy all municipal
    development charges for the property including all costs recovered to the City
    of Ottawa to its .3 metre reserve, and that clause 1 of Schedule A placed
    the onus on the purchaser to satisfy itself as to matters of ingress and
    egress. Recall also that Saikaley requisitioned production of a by-law
    dedicating a certain street as a public road because the review of title seemed
    to indicate that access to the subject property was blocked. In response, he
    received the vendors undertaking to have the municipality dedicate Algoma Road
    as a public road, with the express understanding that the dedication of the 0.3
    metre reserve along the property would be dedicated only after Outaouais
    satisfied the conditions for development set by the City of Ottawa, including
    payment of development fees and costs recovered by the City of Ottawa from
    [Outaouais] for the .3 m reserve. Despite being advised of this limitation
    respecting access, Saikaley made no inquiries of the municipality about what
    the costs associated with dedicating the reserve might be and was content to
    rely on the advice of the real estate agent that they only related to
    development costs.

[50]

The
    trial judge felt that the wording of the Amendment was poorly-drafted and
    that its language standing on its own did little to give meaningful notice of
    the nature of the obligation awaiting anyone who intended to purchase and
    develop the Keenan land (para. 41). As we shall see, the appellant relies
    heavily on this comment in support of its alternative claim for contribution
    and indemnity against Harold Keenan.

[51]

However,
    the language of the Amendment did not stand on its own in the context of the
    transaction. It had to be considered in light of the access implications of the
    0.3 metre reserve; the provisions of the restrictive covenant that was
    registered on title to the abutting lands (including the 0.3 metre reserve);
    the purchasers obligations with respect to ensuring matters of access; McNeelys
    response to Saikaleys requisition concerning unregistered liens, etc., that he
    should satisfy [himself]; and McNeelys response to Saikaleys requisition
    respecting access and the accompanying undertaking, both of which indicated that
    the purchaser would be responsible for the costs recovered by the municipality
    as a condition for dedicating the 0.3 metre reserve.

[52]

Given
    all of these factors, the trial judges conclusion that the presence of a 0.3
    metre reserve on title was sufficient to put the purchaser on notice that
    inquiries needed to be made regarding the reserve and its implications for
    access was well supported on the evidence. So, too, was his finding that
    Saikaley and the appellant failed to comply with their duty of care to the
    purchaser. There is no basis for interfering with these assessments.

THE CLAIM FOR CONTRIBUTION AND INDEMNITY

[53]

The
    allegation that Harold Keenan should contribute to Outaouais loss is more
    difficult to resolve and involves consideration of what the trial judge
    referred to as honourable fair-dealing. In the end, however, I am satisfied
    that Keenan had no legal or equitable obligation to do anything further to
    disclose the existence of the cost recovery clause.

[54]

Many
    of the factors that play into the negligence analysis are relevant here, too.

[55]

The
    arguments regarding the claim over against Keenan revolved around two primary
    questions:

1.

Is the cost recovery clause
    an encumbrance, thus requiring the 1999 Agreement to be registered on title
    or at least disclosed to the purchaser as an unregistered encumbrance?

2.

Was the vendor, Harold
    Keenan, otherwise obligated to disclose the existence of the cost recovery
    clause because the failure to do so constituted fraudulent misrepresentation,
    equitable fraud and bad faith?

[56]

I
    will address each of these in turn.

(1)

Is the Cost Recovery
    Clause an Encumbrance?

[57]

The
    appellant argues that the implied covenant found in s. 5(1)(iv) of the
Land
    Registration Reform Act
, R.S.O. 1990, c. L.4. applied to this transaction
    and that the trial judge erred in his consideration of the effect of that
    provision. It provides that a transfer of land is deemed to include a covenant:

iv. That the transferor has not done, omitted or
    permitted anything whereby the land is or may be encumbered, except as the
    records of the land registry office disclose.

[58]

I
    do not accept the appellants submission. For land to be encumbered within
    the meaning of this provision, it must be subject to an encumbrance. An
    encumbrance is an obligation that creates a right to or interest in the land
    subsisting in a third person. As Estey J. explained in
Wotherspoon v.
    Canadian Pacific Ltd.
, [1987] 1 S.C.R. 952, at p. 1021:

The term incumbrance is a general term of law without any
    classical meaning. The word should be accorded its plain meaning that is
    consistent with the context of the statute. As is discussed by the Nova Scotia
    Supreme Court in
Clark v. Raynor
(1922), 65 D.L.R. 425 (C.A.), at p.
    439: The word encumbrance has no technical meaning. It is not one of the
    terms of the law and no definition of it will be found in the older books.
    By generally accepted definition 
it comprehends every right to or interest
    in the land

which may subsist in a third person
to the diminution of
    the value of land, but consistent with the passing of the fee by the
    conveyance  It is apparent, of course, that the word is to be interpreted
    according to the context in which it is found (p. 439). (See also
Evans v.
    Evans
(1853), 22 L.J. Ch. 785 (C.A.), at p. 790.) [Emphasis added.]

[59]

I
    accept the trial judges view that, although the cost recovery clause may
    affect the Keenan property in the sense that it required the payment of
    monies to secure road access to that property, it did not create a right or
    interest in the Keenan property that is held by a third person. Rather, the
    obligation to pay the municipality to have the reserve dedicated as a public
    road constitutes a title defect in relation to the Keenan property. This defect
    was not requisitioned prior to closing even though the purchaser bore the
    obligation of satisfying itself with regard to ingress and egress to the
    property for its intended use.

[60]

The
    appellant relies on
Wotherspoon
for the proposition that the term
    encumbrance is a general term with no classical or technical meaning.
    Nonetheless, Estey J.s reasons must be understood in the sense that  however
    general or non-classical or non-technical the term may be  it is still
    rooted in the existence of something that creates a right to or interest in
    land by way of a lien or charge or something of that nature that is held by a
    third person.

[61]

Consider
    the following by way of analogy. A
Mareva
injunction is not an
    encumbrance against lands, even though it freezes assets (including lands) and
    prevents their sale or disposition pending the outcome of litigation:
Bank
    of Nova Scotia v. Suthakaran
, 2011 ONSC 6970, at para. 25. A
Mareva
injunction is an instrument affecting the lands but not an instrument creating
    a right to or an interest in the lands themselves. Rather, it is an instrument
    that provides a mechanism for protecting the personal rights of those who
    benefit from it.

[62]

Similarly,
    the cost recovery clause did not create a right or interest in the Keenan
    property in favour of the municipality; it merely required subsequent owners of
    the Keenan property to pay cost recoveries if they chose to have access to the
    road constructed by the municipality. The cost recovery clause and the
    existence of the 0.3 metre reserve would not prevent Outaouais from re-selling
    the lands to another purchaser without having paid the municipality the cost recoveries
    referred to in the cost recovery clause. A sale by Outaouais of the lands would
    not trigger an obligation to pay recoveries for the road project; nor would the
    municipality have any right to claim an interest in the proceeds of the sale.

[63]

The
    payment obligation is triggered only when someone seeks to have the reserve on
    the municipalitys lands lifted in order to obtain access to the road and to
    the municipal services. The cost recovery clause and the 0.3 metre reserve
    provide for a collection mechanism that does not create any right or interest
    in the lands conveyed by the Keenans to Outaouais. Thus, the cost recovery
    clause does not encumber the lands being conveyed so as to breach the implied
    covenant in s.  5(1)(iv) of the
Land Registration Reform Act
.

[64]

In
    reaching this conclusion, I have considered authorities holding that certain
    obligations by landowners to make payments to municipalities for various
    services or local improvements are encumbrances, using the broad and flexible
    approach to that term called for in
Wotherspoon
and other cases: see
Valentini
    v. Reidco Wellington (1983) Ltd.
(1989), 69 O.R. (2d) 346 (Div. Ct.),
Re
    Macdonald, Craig & Co
. (1924), 34 Man. R. 611 (K.B.),
Salus v.
    Devkor Construction (Calgary) Ltd.
(1982), 20 Alta. L.R. (2d) 26 (Q.B.),
Lalonde
    v. Zuccarani Construction (Ottawa) Ltd.
, [1985] O.J. No. 629 (H.C.J.). With
    the possible exception of
Valentini
, these are cases where the lands being
    conveyed were subject to an obligation in the nature of a charge or lien
    against the subject property  thereby giving rise to a right to or interest in
    the lands themselves, as opposed to merely affecting the use to which the lands
    abutting the subject property could be put.

[65]

I
    say with the possible exception of
Valentini
, because in that case,
    the Divisional Court found that a subdivision agreement imposing obligations on
    the owner of land, some of which had cost consequences, was an encumbrance; the
    court did not consider whether the subdivision agreement created any right to
    or interest in the land on the part of the municipality. However, the
    subdivision agreement was binding against the owner and any and all subsequent
    owners of the land under the then-existing
Planning Act, 1983
, S.O.
    1983, c. 1, s. 50(6). This was an important consideration in the Courts
    analysis. The subdivision agreement created obligations that ran with the land
    being purchased and that bound owners and subsequent owners to reimburse the
    municipality for costs it incurred. In contrast, the cost recovery clause in
    the present case only imposes a financial obligation if and when the owners of
    the purchased land seek to have the abutting reserve dedicated as a public
    road.

[66]

While
    I can accept the appellants argument that the goal of the
Land
    Registration Reform Act
is to drive transferors to register interests in their
    land so that a purchaser can search the title and determine the extent of the
    title being acquired, the cost recovery clause in the 1999 Agreement is not
    caught by that purpose because it does not create a right to or an interest in
    the land being conveyed. Having rejected the submission that the cost recovery
    clause was an encumbrance, I would uphold the trial judges conclusion that
    Harold Keenan did not permit his property to be encumbered so as to run afoul
    of s. 5(1) of the
Land Registration Reform Act
.

(2)

Was the Vendor Otherwise Obligated to Disclose the Existence of the Cost
    Recovery Clause?

[67]

Nor
    am I persuaded that Harold Keenan was obliged in law or equity to disclose the cost
    recovery clause on other grounds. In saying that, I note there is no basis for
    the appellants suggestion that Douglas Keenans conduct is in issue. The trial
    judge found he was not involved in the negotiations with respect to the sale of
    the property and there is no basis to interfere with that finding.

[68]

As
    the trial judge concluded, the Agreement of Purchase and Sale between the
    Keenans and Outaouais is an agreement to which the doctrine of
caveat
    emptor
(let the buyer beware) applies. While that doctrine is popularly
    reduced to the term
caveat emptor
, it is helpful to recognize for our
    purposes that the more complete description is
caveat emptor, qui ignorare
    non debuit quod jus alienum emit
,

which translates as:


let
    the purchaser,
who ought not to be ignorant
of the amount and nature
    of the interest, exercise proper caution (emphasis added). See Professor John D.
    McCamus, 
Caveat Emptor
: The Position at Common Law, in
Law
    Society of Upper Canada Special Lectures 2002: Real Property Law: Conquering
    the Complexities
(Toronto:  Irwin Law Inc., 2003), at p. 97.

[69]

There
    are exceptions that will shield the purchaser from the effect of
caveat
    emptor
, however. Here, the appellant relies upon the exceptions of fraudulent
    misrepresentation, equitable fraud and bad faith in the completion of the real
    estate transaction.

[70]

I
    observe in passing that the appellant, as the purchasers solicitors, stands in
    the same shoes as the purchaser for purposes of these submissions. The argument
    is that Harold Keenan is responsible to Outaouais as a result of his fraudulent
    or bad faith conduct in failing to disclose the cost recovery clause, and
    therefore he is responsible, at least partially, to contribute to Outaouais
    losses.

[71]

I
    also observe that there are several provisions in the Agreement of Purchase and
    Sale which not only highlight that it is a
caveat emptor
type of
    agreement, but also bear on the conduct of both the purchaser and Keenan in the
    analysis. These provisions furnish the context within which the question
    whether Keenans conduct was fraudulent or in bad faith, is to be determined,
    having regard to what the purchaser knew or ought to have known.

[72]

First,
    the Agreement of Purchase and Sale is conditional [u]pon the Purchaser, at its
    own expense, satisfying itself with regard to zoning, ingress and egress to the
    property for the use intended, soil tests [and various environmental
    concerns]. It is common ground that the cost recovery clause affects access
    (ingress and egress) to the lands. The purchaser was entitled to terminate the
    Agreement of Purchase and Sale if those conditions were not waived or satisfied
    (in fact, the purchaser did so with respect to certain environmental issues at
    one point, only to renew the Agreement after further negotiations). However, as
    the negligence analysis above demonstrates, the purchasers solicitor closed
    the transaction without having made adequate inquiries concerning ingress and
    egress to the property for the use intended. I see nothing in Keenans
    conduct, or his solicitors, that hindered the purchaser from making such
    inquiries.

[73]

Secondly,
    the Amendment  already referred to above  provided that the purchaser was to
    be responsible to satisfy all municipal development charges for the property
    including all costs recovered to the City of Ottawa to its .3 metre reserve. By
    inserting this paragraph, Harold Keenan testified that it was his intention to
    provide notice that there would be charges against the reserve. Apart from
    anything else, the existence of the Amendment at least underscores the
    obligation of the purchaser under the Agreement of Purchase and Sale to satisfy
    itself regarding what the cost recoveries related to the reserve entailed.

[74]

Finally,
    in a handwritten addition to Schedule A, the vendor represented to the
    purchaser that the Vendor has never conducted or caused to be conducted any
    environmental tests, studies or investigations whatsoever on the Property.
    Whether that representation was untrue was the subject of much attention at
    trial, but the trial judge found that the Keenans had not conducted or caused
    any environmental tests to be conducted, although others had. For present
    purposes, the representation extracted by the purchaser underscores the fact,
    in my view, that where the purchaser wished to protect itself from the rigours
    of the doctrine of
caveat emptor
, it did so expressly.

[75]

Given
    this context, I turn now to the trial judges conclusions and the appellants
    arguments concerning fraudulent misrepresentation.

Fraudulent Misrepresentation

[76]

The
    trial judge found, at paras. 106-107, that the cost recovery clause could be
    said to be a defect relating to the quality of the lands to be conveyed and a
    defect relating to title  the two types of title defect to which
caveat
    emptor
relates.
[2]
He noted that, aside from prohibiting active concealment or a failure to disclose
    a latent defect rendering premises dangerous, a vendor is under no duty to
    disparage his property and may remain silent. This is because, in Ontario, as a
    general proposition, a vendor is, apart from express contract, under no general
    duty to disclose defects relating to title or to quality: see Bora Laskin, Q.C.
    (as he then was), Defects of Title and Quality:
Caveat Emptor
and the
    Vendors Duty of Disclosure, in
Special Lectures of the Law Society of
    Upper Canada 1960: Contracts for the Sale of Land
(Toronto: Richard De Boo
    Ltd., 1960), at p. 401; McCamus, at p. 102.

[77]

This
    Court and the Manitoba Court of Appeal have both confirmed that silence and
    half-truths can amount to fraudulent misrepresentation and that, where a
    vendor, who has no duty to speak, decides to break that silence, the doctrine
    of
caveat emptor
falls away as a defence mechanism and the vendor must
    speak truthfully and completely about the matters raised: see
Krawchuk v.
    Scherbak
, 2011 ONCA 352, 106 O.R. (3d) 598, at para. 77, citing
Kaufmann
    v. Gibson
(2007), 59 R.P.R. (4th) 293 (Ont. S.C.);
Alevizos v. Nirula
, 2003 MBCA 148,
180 Man. R. (2d) 186, at
    paras. 18-25. These cases involved situations where vendors completed voluntary
    vendor disclosure statements in residential real estate transactions.

[78]

The
    appellant contends that when a vendor discloses information in an Agreement of
    Purchase and Sale that he may not have been required to disclose, the doctrine
    of
caveat emptor
similarly falls away as a defence mechanism and the
    vendor must speak truthfully and completely about the matters raised. In
Peek
    v. Gurney
(1873), L.R. 6 H.L. 377, at p. 403, Lord Cairns long ago
    described falsity by half-truth as a partial and fragmentary statement of fact,
    as that the withholding of that which is not stated makes that which is stated
    absolutely false.

[79]

The
    appellant contends that if Harold Keenan intended the Amendment to disclose the
    existence of the cost recovery associated with lifting the 0.3 metre reserve 
    as he said he did  the disclosure had to be forthright. Instead, the Amendment
    was couched in half-truths, deceptively leading the purchaser and Saikaley to
    believe the Amendment referred only to municipal development charges (which the
    purchaser was prepared to absorb, thinking they were minor), when he knew the
    cost recovery agreement related to the costs of the road project and gave rise
    to a much more significant financial obligation on the part of the purchaser.

[80]

The
    appellant rests this submission on the trial judges comment, at para. 41, that
    the Amendment standing on its own did little to give meaningful notice of the
    nature of the obligation awaiting anyone who intended to purchase and develop
    the Keenan land. Having so concluded, the appellant contends, the trial judge
    erred in failing to consider the legal effect of that conclusion.

[81]

In
    my opinion, the Amendment in clause 7 of Schedule A is not a misstatement of
    the nature described in
Peek
, if it is a misstatement at all.

The Context of the Amendment

[82]

As
    described above, the Amendment did not stand alone, an important qualification
    to the trial judges observation that it did little to give meaningful notice
    of the nature of the obligation contained in the cost recovery clause. Context
    is important. Here, the context includes the fact noted by the trial judge that
    the means by which the cost recovery clause derives its force, the .3 metre
    reserve, appears in the records of the land registry office as depicted on Plan
    4R-14871 and the presence of the reserve is sufficient to put a purchaser on
    notice that inquiries need[ed] to be made (at para. 99).

[83]

The
    context also includes the restrictive covenant registered against the reserve
    lands, which was in Saikaleys search file. This covenant states: no part of
    the [0.3 metre reserves] shall be dedicated as a public road until such time as
    the [municipality] has collected from the owners of the lands adjacent to such
    part a proportionate share of [the municipalitys] costs incurred in connection
    with [the road project]. Other relevant aspects of the context are that the
    Agreement of Purchase and Sale placed the onus on the purchaser to satisfy
    itself on matters relating to access and the purchasers solicitors were
    specifically advised to satisfy themselves in response to the requisition
    concerning unregistered easements, restrictions or encumbrances affecting the
    property.

Interpreting the Amendment in
    Context

[84]

When
    the Amendment is read in this context, its reference to all costs recovered to
    the City of Ottawa to its .3 metre reserve is not, as explained in
Peek
,
    such a fragmentary statement of fact as to make the statement false, in my
    opinion.

[85]

The
    Amendment specifically requires the purchaser to satisfy all costs recovered
    to the City of Ottawa to its .3 metre reserve. While this obligation was
    expressed as an inclusion in municipal development charges for the property,
    the wording clearly signals an obligation for costs recovered to the City 
    that is, an obligation referencing something that has happened in the past  as
    opposed to a fee or something to defray costs incurred by the municipality in
    the future.

[86]

It
    seems to me that all of the foregoing was sufficient to put the purchaser on
    notice to clarify exactly what those costs recovered to the City of Ottawa to
    its .3 metre reserve entailed. It may be that the language of the Amendment
    was not as clear as it might have been. However, Saikaley had the proposed
    amendment in advance of the Agreement of Purchase and Sale being signed, and
    could have asked for clarification, but did not.

[87]

Given
    the foregoing context, and what was known or ought to have been known by the
    purchaser or its solicitors, I do not see how it could be said  even if one accepts
    that the language in the Amendment was ambiguous  that it constituted some
    active misstatement of fact, or at all events, such a partial and fragmentary
    statement of fact as that the withholding of that which is not stated makes
    that which is stated absolutely false (
Peek
, at p. 403).

[88]

For
    these reasons, I would not give effect to the argument that Harold Keenan,
    having decided to break silence and give notice of the cost recovery clause 
    if that is what he did  was in violation of an obligation to disclose it in a more
    forthright fashion. While he may have been nibbling at the edges of the honest
    fair-dealing concept referred to by the trial judge, Keenans conduct  having
    regard to all of the circumstances outlined above  did not rise to the level
    where it would be unconscientious for [him] to avail himself of the advantage
    obtained:
Performance Industries Ltd. v. Sylvan Lake Golf & Tennis
    Club Ltd.
, 2002 SCC 19, 1 S.C.R. 678, at para. 39, citing
McMaster
    University v. Wilchar Construction Ltd.
(1971), 22 D.L.R. (3d) 9 (Ont.
    H.C.), at p. 19.

Equitable Fraud/Bad Faith

[89]

The
    appellant points to the principle established in
Dynamic Transport Ltd. v.
    O.K. Detailing Ltd.
, [1978] 2 S.C.R. 1072, at p. 1084, that a vendor is
    under a duty to act in good faith and to take all reasonable steps required of
    the vendor to complete the sale. It contends that the cost recovery clause in
    the 1999 Agreement could have been disclosed to the purchaser at any time prior
    to the sale, and should have been disclosed in response to the purchasers
    requisition concerning unregistered restrictions or other encumbrances.

[90]

According
    to the appellant, Harold Keenan breached the duty of good faith in failing to
    disclose the cost recovery clause in the 1999 Agreement and his conduct reaches
    the unconscionable conduct threshold for equitable fraud. It contends that, as
    a person experienced in real estate and development matters  having been a
    Councillor for the City of Gloucester and a member of its Planning Committee
    for 10 years  Keenan knew that the 1999 Agreement was unregistered and
    effectively undetectable because of that, and he could not have failed to
    appreciate the practical effect of the agreement was to reduce the value of the
    land (as the trial judge subsequently observed in his costs reasons).

[91]

It
    seems to me that the appellants interrelated equitable fraud and bad faith
    argument is misconceived for several reasons. First, the appellant did not
    plead equitable fraud, which may well explain why the trial judge did not refer
    to this doctrine.

[92]

Moreover,
    the appellant offers no authority for the view that the concept of equitable
    fraud is applicable in the present circumstances. The leading authority on equitable
    fraud is the English Court of Appeals decision in
Kitchen v. Royal Air
    Force Association
, [1958] 2 All E.R. 241, where Lord Evershed M.R. defined
    equitable fraud as conduct which, having regard to some special relationship
    between the two parties concerned, is an unconscionable thing for the one to do
    towards the other (at p. 249).

[93]

Although
    not necessarily an exclusive list, there appear to be certain recognized
    circumstances where the concept of equitable fraud is engaged. First, conduct
    amounting to equitable fraud or fraudulent concealment may prevent a party from
    relying on a limitation period or other statutory provision that would
    otherwise exonerate the party from liability: see
Guerin v. The Queen
,
    [1984] 2 S.C.R. 335, at p. 356 (
per
Wilson J.) and at p. 390 (
per
Estey J.);
First City Capital Ltd. v. British Columbia Building Corp.
(1989), 43 B.L.R. 29 (B.C.S.C.);
Sun-Rype Products Ltd. v. Archer Daniels
    Midland Company
, 2008 BCCA 278, 81 B.C.L.R. (4th) 199, leave to appeal refused,
    [2008] S.C.C.A. No. 416. Secondly, conduct amounting to equitable fraud is one
    of the preconditions to the availability of the remedy of rectification of a
    contract on the grounds of unilateral mistake: see
Sylvan Lake
, at
    paras. 38-39. Finally, equitable fraud has been used to describe conduct that
    gives rise to a breach of a fiduciary duty or other equitable obligation: see
Canson
    Enterprises Ltd. v. Boughton & Co.
, [1991] 3 S.C.R. 534, at p. 571.

[94]

None
    of the recognized circumstances for considering whether a party has engaged in
    conduct amounting to equitable fraud exist in the present case. Harold Keenan
    is not seeking to rely on any limitation period or other statutory provision to
    escape liability. Outaouais did not seek a remedy of rectification of the
    Agreement of Purchase and Sale. Finally, Keenan did not owe any fiduciary duty
    to Outaouais in the circumstances of this commercial transaction where both
    parties were represented by counsel.

[95]

Nor
    is there any other basis on which to find equitable fraud or to find that
    Harold Keenan acted in bad faith. There is nothing in the Agreement of Purchase
    and Sale, or, as mentioned, in the context of the transaction, that placed any
    onus on the vendor to carry out the purchasers obligation to make inquiries on
    the purchasers behalf. This is not a case like
Dynamic Transport
where the vendor failed to discharge an implied obligation to apply for
    subdivision approval when obtaining such approval was the only way that
    business efficacy could be given to the sale agreement.

[96]

While
    the vendors clearly knew of the cost recovery clause and its materiality, it
    was reasonably discoverable by the purchasers. Had the purchasers lawyer made
    the necessary inquiries, which it was incumbent upon him to do, the payment
    requirement would have been revealed. He failed to do so, however, and in the
    circumstances that failure should not be visited upon the vendors. Within the
    boundaries of law and equity, and in the absence of any representation and
    warranty requiring otherwise, commercial real estate vendors such as the
    respondents, who are parties to a
caveat emptor
type of agreement of
    purchase and sale, are entitled to conduct themselves as the respondents did.

DISPOSITION

[97]

I
    would accordingly dismiss the appeal.

[98]

The
    respondents Douglas Keenan and Outaouais are entitled to their costs, fixed in
    the amount of $25,000 each, inclusive of disbursements and GST. In the
    circumstances, we make no order as to costs with respect to the respondent,
    Harold Keenan.

R.A. Blair J.A.

I agree Paul Rouleau
    J.A.

I agree S.E. Pepall
    J.A.

Released: August 26, 2013





[1]
The Project was described as the Algoma Road Extension Kenaston Street
    Re-Alignment and involved the construction of a municipal road, sanitary
    sewer, storm sewer, and water services on the lands conveyed by the Keenans to
    the City.



[2]
Briefly, the distinction between defects in title and defects in quality is
    this: a defect in title relates to deficiencies that impair the quality of
ownership
of the lands; a defect in quality relates to deficiencies in the quality of
the
    property
to be conveyed that affect the use to which the land may be put
    and the physical condition of the lands or structures or improvements made to
    them:  see McCamus, at p. 115.


